Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Final office action mailed 01/18/2022, have been overcome by the applicant’s arguments and the amendment filed on 7/14/2022.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Nicolucci (US 2010/0070244 A1) teaches a sitting plan analysis for home buyer.
Schoen (US 2014/0280069A1) teaches home plan and lot parcel suitability matchingusing criteria or options,
Braun et al (US 6056556) teaches home plan analysis tool.
Du et al (US 2013/0077819 A1) teaches building footprint extraction method.
Macinnes et al (US 2005/0081161A1) teaches user interface interaction such as drag and drop features.
Williams et al (US 2008/0262988 A1) teaches topographic profile and elevation data.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 14: “compute a difference between the elevations, based on the difference render 
slopes between the elevations, generate contour lines of the one or more lot 
topographies, and depict a view of the one or more lot topographies on the electronic 
graphic.”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 2-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148